                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                      CRIMINAL ACTION

    VERSUS                                                        NO. 17-83

    KEVIN SAM                                                     SECTION: “E” (1)


                                     ORDER AND REASONS

        Before the Court is an Ex Parte Motion for Appointment of Counsel filed by

Defendant Kevin Sam. 1 For the reasons set forth below, the motion is Denied.

                                          BACKGROUND

        Sam is currently serving a 105 month prison sentence for convictions of (1) being

a felon in possession of a firearm in violation of 18 U.S.C. § 1922(g)(1) and 924(a)(2); (2)

knowingly and intentionally conspiring with persons to distribute and possess with the

intent to distribute a Schedule I Drug Controlled Substance in violation of 21 U.S.C. § 846;

and (3) knowingly and intentionally possessing with the intent to distribute a Schedule I

Drug Controlled Substance in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C). 2 On

August 9, 2019, Sam filed a motion for appointment of counsel asking for counsel to assist

him in filing a habeas corpus petition under 28 U.S.C. § 2255.3

                                      STANDARD OF LAW

        There is no constitutional right to counsel in a habeas corpus proceeding. 4 Instead,

the Court has discretion to appoint counsel to a “financially eligible person” seeking relief

under 28 U.S.C. § 2255 when “the interests of justice so require.” 5


1 R. Doc. 53.
2 R. Doc 51.
3 R. Doc. 53.
4 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).
5 18 U.S.C. § 3006A(a)(2).


                                                      1
                                         LAW AND ANALYSIS

I.         Sam’s Potential Habeas Petition Does Not Present Issues Warranting
           Appointment of Counsel

           On June 24, 2019, in United States v. Davis, the U.S. Supreme Court held 18 U.S.C.

§ 924(c)(3)(B) to be unconstitutionally vague. 6 Sam contends this ruling should affect his

sentence because he was convicted in part under 18 U.S.C. § 924. 7 Sam, however, was not

convicted under the subsection of § 924 the Supreme Court held unconstitutional. Sam

was convicted under 18 U.S.C. § 924(a)(2), and the Supreme Court only held 18 U.S.C. §

924(c)(3)(B) unconstitutional. It did not pass on 18 U.S.C. § 924(a)(2). As a result, Davis

has no bearing on Sam’s conviction or sentence. Accordingly, the interests of justice do

not require Sam to receive court appointed counsel for seeking relief under 28 U.S.C.

§ 2255.

                                              CONCLUSION

           For the foregoing reasons, IT IS ORDERED that Defendant Kevin Sam’s Ex

Parte Motion for Appointment of Counsel be and hereby is DENIED.

           New Orleans, Louisiana, this 16th day of August, 2019.


                              ___________________________
                                     SUSIE MORGAN
                              UNITED STATES DISTRICT JUDGE




6   United States v. Davis, 139 S. Ct. 2319 (2019).
7   R. Doc. 53.

                                                      2
